Citation Nr: 1135994	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits, claimed as entitlement to reimbursement for payment of the Veteran's assisted living facility fees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946, and died in October 2006.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant testified at a June 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.  In the transcript, the Veteran's representative is identified as having been associated with the Florida Department of Veterans Affairs.  However, the representative is formally associated with the American Legion, the same Veterans Service Organization noted in the Veteran's most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimants Representative.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2006.

2.  By automatic payment, the Veteran's VA special monthly pension benefits were paid into the joint account of the appellant and the Veteran on October 31, 2006.

3.  The payment of special monthly pension benefits made on October 31, 2006 were returned to VA and canceled on November 6, 2006, prior to the appellant negotiating the check.

4.  By operation of law, there were no accrued benefits due and owing to the Veteran at the time of his death as his VA special monthly pension benefits discontinued effective the last day of the month before his death. 


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, specifically reimbursement for payment of the Veteran's assisted living facility fees, have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2002), 38 C.F.R. §§ 3.1000, 3.1003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Because the law and not the evidence is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the VCAA.

Section 5121 of title 33, U.S. Code defines accrued benefits as "periodic monetary benefits ... to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death ... and due and unpaid."  38 U.S.C.A. § 5121(a).  See also 38 C.F.R. § 3.1000.

In pertinent part, 38 C.F.R. § 3.1000 holds that except as provided in §§ 3.1001 and 3.1008, periodic monetary benefits to which a payee was entitled at his or her death, and due and unpaid will, upon the death of such person, be paid to the Veteran's survivors, to include his or her children (in equal shares).  38 C.F.R. § 3.100(a)(1)(ii).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 CFR 3.1000(a)(5).

The provisions of 38 U.S.C.A. § 5112, which address effective dates of reductions and discontinuances, provide that the effective date of a discontinuance of compensation, DIC or pension benefits shall be fixed in accordance to the facts found.  By reason of the death of a payee, the effective date of discontinuance shall be "the last day of the month" before death occurs.  38 U.S.C.A. § 5112(b)(1).  The implementing regulation, 38 C.F.R. § 3.500(g), also clearly indicates that a veteran's benefits are to be discontinued effective the last day of the month before his or her death.

The record reflects that at the time of the Veteran's death, he was receiving $1401.00 per month in VA special monthly pension benefits.  The record also reflects that the appellant is the Veteran's daughter, and that she and the Veteran had a joint checking account from which the Veteran's assisted living facility expenses were paid. 

The Board observes that, where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned to the issuing office and canceled.  38 C.F.R. § 3.1003.  These provisions further provide that: (a) The amount represented by the returned check, or any amount recovered following improper negotiation of the check, shall be payable to the living person or persons in the order of precedence listed in § 3.1000(a)(1) through (4), except that the total amount payable shall not include any payment for the month in which the payee died (see § 3.500(g)), and payments to persons described in § 3.1000(a)(4) shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).

The evidence of record reflects the appellant's signature on a personal check from the appellant and Veteran's joint checking account, made out to the Veteran's assisted living facility, dated October 4, 2006.  The Veteran died on October [redacted], 2006.  The record next reflects that the Veteran's next installment of VA special monthly pension benefits was paid into the appellant and Veteran's joint checking account on October 31, 2006.  However, due to the Veteran's death, VA law and regulation specify that these benefits are discontinued as a matter of law effective the last day of the month before his or her death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  Thus, there are simply no accrued benefits due and owing to the appellant under VA law which is why the deposit into the Veteran's checking account after his death was reversed.

Although the Board is sympathetic to the appellant's claim, the legal requirements simply have not been met; the Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b); see Sabonis, 6 Vet. App. at 430.



ORDER

Entitlement to accrued benefits, claimed as entitlement to reimbursement for payment of the Veteran's assisted living facility fees, is denied.





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


